Exhibit 10.2

 

AMENDMENT NO. 2 TO TERM LOAN AGREEMENT

 

This AMENDMENT NO. 2 TO TERM LOAN AGREEMENT, (this “Amendment No. 2”), dated as
of August 30, 2018 but effective as of June 30, 2018 (the “Amendment Effective
Date”), is by and among MACK-CALI REALTY, L.P., a limited partnership organized
and existing under the laws of the State of Delaware (“Borrower”), BANK OF
AMERICA, N.A., as administrative agent for the Lenders defined below (in such
capacity, together with its successors in such capacity, “Administrative
Agent”), BANK OF AMERICA, N.A., in its individual capacity and not as
Administrative Agent, and the other lenders signatory hereto (said lenders
signatory hereto, each a “Lender” and collectively, the “Lenders”).  Reference
is made to that certain Term Loan Agreement dated as of January 7, 2016, as
amended by Amendment No. 1 to Term Loan Agreement, dated as of January 25, 2017
(as so amended, the “Loan Agreement”).  Capitalized terms used herein without
definition shall have the same meanings as set forth in the Loan Agreement, as
amended hereby.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Loan Agreement, and the Lenders are willing to make such changes as set
forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.  AMENDMENTS TO LOAN AGREEMENT.  Subject to the satisfaction of the
conditions precedent set forth in Section 4 of this Amendment No. 2, the Loan
Agreement is hereby amended as follows:

 

1.1          Amendment to §8.  §8 of the Loan Agreement is amended by inserting
the following new §8.11 immediately after §8.10 of the Loan Agreement:

 

“§8.11.  Restrictions on Prepayment.  The Borrower will not, and will not permit
MCRC or any of their Subsidiaries to, make or offer to make any optional or
voluntary payment, repayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
Unsecured Indebtedness of such Person that matures after January 25, 2022 at any
time when any of (x) the Total Leverage Ratio exceeds 60% pursuant to §9.1,
(y) the ratio of Consolidated Unsecured Indebtedness to the Section 9.6 Sum
exceeds 60% pursuant to §9.6, or (z) an appraisal is being used to value the
Unencumbered Properties that are Appraised Value Properties for purposes of
determining the Section 9.6 Sum pursuant to §9.6.”

 

1.2          Amendment to §9.6.  §9.6 of the Loan Agreement is amended by
restating clause (ii) thereof (and excluding the provisos that follow clause
(ii)) in its entirety to read as follows:

 

“(ii) the sum (the “Section 9.6 Sum”), without duplication, of (a) aggregate
Capitalized Unencumbered Property NOI (other than (1) Acquisition Properties,
(2) Unencumbered Properties with a negative Capitalized Unencumbered Property
NOI and

 

--------------------------------------------------------------------------------


 

(3) Appraised Value Properties (as defined below)), plus (b) the cost (after
taking into account any impairments) of all Unencumbered Properties which are
Acquisition Properties, plus (c) the value of all Eligible Cash 1031 Proceeds
resulting from the sale of Unencumbered Properties, plus (d) during the period
from July 1, 2018 through December 31, 2019, the “as-is” appraised value of the
Unencumbered Properties known as Harborside Plaza I (owned by Mack-Cali Plaza I
L.L.C.) and Harborside Plaza V (owned by M-C Plaza V L.L.C., Cal-Harbor V Urban
Renewal Associates L.P. and Cal-Harbor V Leasing Associates L.L.C.) located in
Jersey City, NJ (the “Appraised Value Properties”) as determined by an appraisal
satisfactory to the Administrative Agent”.

 

SECTION 2.  REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the Lenders and the Administrative Agent to enter into this
Amendment No. 2, the Borrower represents and warrants to each Lender and the
Administrative Agent that the following statements are true, correct and
complete:

 

(i)            The execution, delivery and performance by the Borrower of this
Amendment No. 2 and the Loan Agreement as amended by this Amendment No. 2 (the
“Amended Loan Agreement”) are within the authority of the Borrower and have been
duly authorized by all necessary proceedings on the part of the Borrower and any
general partner or other controlling Person thereof;

 

(ii)           The execution and delivery of, and the performance of the
obligations required to be performed by Borrower under, this Amendment No. 2 and
the Amended Loan Agreement ) (a) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Borrower is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower, (b) do not conflict with any provision of the
agreement of limited partnership, any certificate of limited partnership, the
charter documents or by-laws of the Borrower or any general partner or other
controlling Person thereof, (c) do not contravene any provisions of, or
constitute a default, Default or Event of Default hereunder or a failure to
comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to the Borrower or any of the Borrower’s properties (except for
any such failure to comply under any such other agreement, instrument, judgment,
order, decree, permit, license, or undertaking as would not materially and
adversely affect the condition (financial or otherwise), properties, business or
results of operations of the Borrower, the Operating Subsidiaries or any
Guarantor) or result in the creation of any mortgage, pledge, security interest,
lien, encumbrance or charge upon any of the properties or assets of the
Borrower, the Operating Subsidiaries or any Guarantor, and (d) do not require
(i) the approval or consent of any Governmental Authority other than those
already obtained, or (ii) filing with any Governmental Authority, other than
filings which will be made with the SEC when and as required by law;

 

(iii)          Each of this Amendment No. 2 and the Amended Loan Agreement
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against Borrower in accordance with its terms, subject only to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting generally the

 

2

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights and to the fact that the availability of the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought;

 

(iv)          This Amendment No. 2 has been duly executed and delivered by the
Borrower;

 

(v)           The representations and warranties of the Borrower contained in
Section 6 of the Loan Agreement are and will be true and correct in all material
respects on and as of the Amendment Effective Date to the same extent as though
made on and as of such date (except in those cases where such representation or
warranty expressly relates to an earlier date, in which case such
representations and warranties were true and correct as of such date); and

 

(vi)          No Default or Event of Default has occurred and is continuing.

 

SECTION 3.  REAFFIRMATION OF GUARANTY

 

Mack-Cali Realty Corporation (“MCRC”) has read this Amendment No. 2 and consents
to the terms hereof and further hereby confirms and agrees that, notwithstanding
the effectiveness of this Amendment No. 2, the obligations of MCRC under each of
the Loan Documents to which MCRC is a party shall not be impaired and each of
the Loan Documents to which MCRC is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects.

 

Each of Borrower and MCRC hereby acknowledges and agrees that the Obligations
under, and as defined in, the Guaranty dated as of January 7, 2016, by MCRC in
favor of the Administrative Agent and the Lenders (the “Guaranty”) will include
all Obligations under, and as defined in, the Loan Agreement (as amended
hereby).

 

MCRC acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment No. 2, MCRC is not required by the
terms of the Loan Agreement or any other Loan Document to consent to the
amendments to the Loan Agreement effected pursuant to this Amendment No. 2 and
(ii) nothing in the Loan Agreement, this Amendment No. 2 or any other Loan
Document shall be deemed to require the consent of MCRC to any future amendments
to the Loan Agreement.

 

SECTION 4.  CONDITIONS TO EFFECTIVENESS

 

This Amendment No. 2 shall become effective as of the Amendment Effective Date
if the following conditions precedent have been satisfied:

 

4.1          Consent of Required Lenders.  The Borrower, MCRC, the
Administrative Agent and the Required Lenders under the Loan Agreement shall
have indicated their consent hereto by the execution and delivery of the
signature pages hereof to the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

4.2          Other Conditions.  The following additional conditions shall have
been satisfied:

 

(a)           Organizational Documents.  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and the other Loan Parties, the authorization of this
Amendment No. 2 and any other legal matters relating to the Borrower, the other
Loan Parties, or this Amendment No. 2, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(b)           Other Fees and Expenses.  The Borrower shall have paid all
out-of-pocket costs and expenses and other fees that are due and payable by the
Borrower in connection with this Amendment No. 2.

 

SECTION 5.  MISCELLANEOUS

 

A.  Reference to and Effect on the Loan Agreement and the Other Loan Documents.

 

(i)            On and after the Amendment Effective Date, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import referring to the Loan Agreement and each reference in the other Loan
Documents to the “Loan Agreement”, “thereunder”, “thereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the
Amended Loan Agreement.  This Amendment No. 2 shall be deemed to be a “Loan
Document” under the Loan Agreement.

 

(ii)           Except as specifically amended by this Amendment No. 2, the Loan
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iii)          The execution, delivery and performance of this Amendment No. 2
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Loan Agreement or any of the other
Loan Documents.

 

B.  Headings.  Section and subsection headings in this Amendment No. 2 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 2 for any other purpose or be given any substantive
effect.

 

C.  Applicable Law.  THIS AMENDMENT NO. 2 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

D.  Counterparts; Effectiveness.  This Amendment No. 2 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed counterpart of a signature page to
this Amendment No. 2 by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Amendment No. 2.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment No. 2 as a
sealed instrument as of the date first set forth above.

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

 

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name: Gary T. Wagner

 

 

Title: General Counsel

 

 

 

 

 

MACK-CALI REALTY CORPORATION, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

Name: Gary T. Wagner

 

Title: General Counsel

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO

TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and as Lender

 

 

 

 

 

 

By:

/s/ Thomas W. Nowak

 

Name: Thomas W. Nowak

 

Title: Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

By:

/s/ Kristen Ray

 

Name: Kristen Ray

 

Title: Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Paul Choi

 

Name: Paul Choi

 

Title: Executive Director

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Don J. Pafford

 

Name: Don J. Pafford

 

Title: Senior Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name: Frederick H. Denecke

 

Title: Senior Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ David Bouton

 

Name: David Bouton

 

Title: Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO

TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ J. Richard Litton

 

Name: J. Richard Litton

 

Title: Senior Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------